Case 1:20-cv-01008-PLM-RSK ECF No. 59, PageID.2719 Filed 04/30/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN

 WINERIES OF THE OLD MISSION
 PENINSULA (WOMP) ASSOC., a Michigan
 Nonprofit Corporation, et al.,
                                                        Case No: 1:20-cv-01008
                    Plaintiffs,
 v
                                                        Honorable Paul L. Maloney
 PENINSULA TOWNSHIP, Michigan Municipal                 Magistrate Ray S. Kent
 Corporation,
              Defendant.


 MILLER, CANFIELD, PADDOCK                              FOLEY & MANSFIELD, P.L.L.P.
 AND STONE, PLC                                         Attorneys for Defendant
 Attorneys for Plaintiffs                               Gregory M. Meihn (P38939)
 Joseph M. Infante (P68719)                             Matthew T. Wise (P76794)
 Stephen M. Ragatzki (P81952)                           130 East 9 Mile Road
 Christopher J. Gartman (P83286)                        Ferndale, MI 48220-3728
 99 Monroe Avenue NW, Suite 1200                        (248) 721-4200 / Fax: (248) 721-4201
 Grand Rapids, MI 49503                                 gmeihn@foleymansfield.com
 (616) 776-6333                                         mwise@foleymansfield.com
 infante@millercanfield.com
 gartman@millercanfield.com


  PLAINTIFFS’ MOTION TO STRIKE PROPOSED INTERVENOR’S MOTION FOR
 LEAVE TO SUPPLEMENT PENDING MOTION TO INTERVENE WITH PROPOSED
   MOTION TO DISMISS PLAINTIFFS’ STATE LAW CLAIMS UNDER FEDERAL
 RULE OF CIVIL PROCEDURE 12(f) AND FOR EXCESSIVE COSTS PURSUANT TO
                            28 U.S.C. § 1927


         Plaintiffs, WINERIES OF THE OLD MISSION PENINSULA (WOMP) ASSOC., BRYS

WINERY, L.C., CHATEAU GRAND TRAVERSE, LTD, CHATEAU OPERATIONS, LTD,

GRAPE HARBOR, INC, MONTAGUE DEVELOPMENT, LLC, OV THE FARM, LLC,

TABONE VINEYARDS, LLC., VILLA MARI, LLC AND WINERY AT BLACKSTAR

FARMS, L.L.C. (collectively, the “Wineries”), by and through their attorneys, Miller, Canfield,

Paddock and Stone, PLC, respectfully move this Court for an Order striking non-party Protect the


37588498.4/159392.00002
Case 1:20-cv-01008-PLM-RSK ECF No. 59, PageID.2720 Filed 04/30/21 Page 2 of 2




Peninsula’s Motion for Leave to Supplement Pending Motion to Intervene with Proposed Motion

to Dismiss Plaintiffs’ State Law Claims (ECF No. 56) under Federal Rule of Civil Procedure 12(f).

The Wineries rely on their accompanying brief in support.

         Pursuant to Local Rule 7.1(d), on April 30, 2021, undersigned counsel contacted Greg

Meihn, counsel for Defendant Peninsula Township, via telephone to explain the nature of this

Motion and its legal basis and to seek concurrence in the relief requested. Mr. Meihn stated that

Peninsula Township neither opposes nor supports the Motion and takes no position on the relief

requested.

         WHEREFORE, the Wineries respectfully request that the Court grant their Motion to

Strike Proposed Intervenor’s Motion for Leave to Supplement Pending Motion to Intervene with

Proposed Motion to Dismiss Plaintiffs’ State Law Claims Under Federal Rule of Civil Procedure

12(f) and 24 and For Excessive Costs Pursuant to 28 U.S.C. § 1927.


                                      Respectfully submitted,

                                      MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

                                      By:      /s/ Joseph M. Infante
                                            Joseph M. Infante (P68719)
                                            Stephen M. Ragatzki (P81952)
                                            Christopher J. Gartman (P83286)
                                            99 Monroe Avenue NW, Suite 1200
                                            Grand Rapids, MI 49503
                                            (616) 776-6333
Dated: April 30, 2021




37588498.4/159392.00002
